Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 7-8, 10, 13, 26-27, 29-30, 32-34, 36-37 and 39 have been amended. Claims 7-13 and 26-39 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 7, 26 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/26/2020, 01/19/2021 and 02/17/2021 were filed after the mailing date of the non-final rejection on 09/22/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
4.	For claims 8, 27 and 34, the alternative “or” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 8, 27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8, 27 and 34 recite in section (ii), “…wherein the transaction identifier is obtained by the mobile device by detecting one or more parameters of the magnetic field generated by the kiosk device”. However, independent claims 7, 26 and 33 have been amended to recite “…wherein the wearable device comprises a magnetic sensor that receives the transaction identifier from the kiosk device”.
The written description of the specification fails to describe an embodiment where both the wearable device and the mobile device 


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
8.	Claims 7-11, 13, 26-30, 32-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margadoudakis et al. (U.S. Patent Application Publication 2016/0379205).
	For claim 7, Margadoudakis teaches a method of processing a transaction at a kiosk device, the method comprising:
	generating, by the kiosk device, a magnetic field to encode a transaction identifier (note paragraphs [0218] and [0279], message 3714, POS sends transaction identifier, tid, using NFC, i.e. a magnetic field to encode the messages);
	receiving, from one or more servers by the kiosk device, confirmation information (note paragraph [0282], message 3726, payment processor server returns a transaction of a user account associated with a wearable device that detects the transaction identifier generated by the kiosk device (note paragraph [0280], message 3722, customer-side transaction request includes account identifying information for user account associated with wearable device), wherein the wearable device comprises a magnetic sensor (note paragraph [0077], wearable device includes NFC transceiver, i.e. magnetic sensor) that receives the transaction identifier from the kiosk device (note paragraph [0279], message 3714 is received by wearable device and includes transaction identifier, tid); and
	responsive to receiving the confirmation information by the kiosk device, proceeding with the transaction (note paragraphs [0219], [0244] and [0282], POS proceeds to with purchase transaction in response to payment processor transaction approval message 3726).	


	For claims 26 and 33, Margadoudakis teaches a system and non-transitory computer-readable storage medium comprising:
	at least one processing device (note paragraph [0073], microprocessor); and
	a memory communicatively coupled to the at least one processing device, the memory storing instructions which, when executed, cause the at least one processing device to perform operations for processing a transaction (note paragraphs [0065]-[0066], memory stores application programs), the operations comprising:

	receiving, from one or more servers, confirmation information (note paragraph [0282], message 3726, payment processor server returns a transaction result message to POS) of a user account associated with a wearable device that detects the transaction identifier generated by a kiosk device (note paragraph [0280], message 3722, customer-side transaction request includes account identifying information for user account associated with wearable device), wherein the wearable device comprises a magnetic sensor (note paragraph [0077], wearable device includes NFC transceiver, i.e. magnetic sensor) that receives the transaction identifier from the kiosk device (note paragraph [0279], message 3714 is received by wearable device and includes transaction identifier, tid); and
	responsive to receiving the confirmation information, proceeding with the transaction (note paragraphs [0219], [0244] and [0282], POS proceeds to with purchase transaction in response to payment processor transaction approval message 3726).


	For claims 8, 27 and 34, Margadoudakis teaches claims 7, 26 and 33, wherein the confirmation information is transmitted from the one or more servers to the at least one processing device responsive to receiving, by the one or more servers from a mobile device:

	(ii) the transaction identifier generated by the at least one processing device, wherein the transaction identifier is obtained by the mobile device by detecting one or more parameters of the magnetic field generated by the at least one processing device (note paragraphs [0279]-[0280], message 3714, POS sends transaction identifier, tid, to wearable device using NFC, i.e. a magnetic field to encode the messages; host device obtains transaction identifier in message 3720).

	For claims 9, 28 and 35, Margadoudakis teaches claims 8, 27 and 34, wherein the authentication information is transmitted from the mobile device to the one or more servers responsive to determining, by the mobile device, that a user of the mobile device is authorized to access the user- account (note paragraphs [0141], [0209] and [0233], user is authenticated for use of wearable device before host device transmits transaction information to payment processor server).

	For claims 10, 29 and 36, Margadoudakis teaches claims 8, 27 and 34, wherein the wearable device communicatively connected to a mobile device, and wherein the confirmation information is transmitted from the one or more servers to the at least one processing device responsive to receiving, by the one or more servers, the transaction identifier from the mobile device, the transaction identifier transmitted from the mobile 

	For claims 11, 30 and 37, Margadoudakis teaches claims 7, 26 and 33, wherein the transaction identifier comprises transaction information and an identifier of a kiosk device associated with the at least one processing device (note paragraph [0265], transaction identifier can include identifier of the POS). 

	For claims 13, 32 and 39, Margadoudakis teaches claims 7, 26 and 33, wherein the magnetic sensor of the wearable device is configured to detect the magnetic field to receive the transaction identifier (note paragraph [0077], wearable device includes NFC transceiver, i.e. magnetic sensor).


Claim Rejections - 35 USC § 103
9.	Claims 12, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Margadoudakis as applied to claims 7, 26 and 33 above, and further in view of Lee et al. (U.S. Patent Application Publication 2018/0097275; hereafter “Lee”).
For claims 12, 31 and 38, Margadoudakis differs from the claimed invention in that they fail to teach:
	wherein generating the magnetic field comprises changing one or more parameters of the magnetic field, the one or more parameters of the magnetic field comprising at least one of a strength of the magnetic field and a direction of the magnetic field.

	Lee teaches:
	wherein generating the magnetic field comprises changing one or more parameters of the magnetic field, the one or more parameters of the magnetic field comprising at least one of a strength of the magnetic field and a direction of the magnetic field (note paragraph [0065]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic transactions of Margadoudakis and the magnetic field communication of Lee. It would have been obvious because a simple substitution of one known element (coil antenna for NFC of Lee) for another (NFC of Margadoudakis) would yield the predictable results of NFC communication between a mobile device and POS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


10.	Claims 7-13 and 26-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 14-17, 19-23 and 25 of copending Application No. 16/447802 in view of Margadoudakis.
	16/447802 teaches the claimed limitations as shown in the chart below. Where 16/447802 differs from the claimed invention, Margadoudakis teaches the limitations as shown in the rejection above.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 16/447802 and the wearable device purchase transaction authorization by a payment processor of Margadoudakis. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a kiosk transmitting transaction information to a mobile device (16/447802) and then the transaction approval being sent from the mobile device to a backend server (Margadoudakis).
This is a provisional nonstatutory double patenting rejection.


11.	Claims 7-13 and 26-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-36 of copending Application No. 15/930269 in view of Margadoudakis.
	15/930269 teaches the claimed limitations as shown in the chart below. Where 15/930269 differs from the claimed invention, Margadoudakis teaches the limitations as shown in the rejection above.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 15/930269 and the wearable device purchase transaction authorization by a payment processor of Margadoudakis. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a kiosk transmitting transaction information to a mobile device (15/930269) and then the transaction approval being sent from the mobile device to a backend server (Margadoudakis).
This is a provisional nonstatutory double patenting rejection.

Chart
Instant Application
16/447802
15/930269
Claim 7 – generating…
Receiving…
Responsive…


Generated by the kiosk
Receiving…second info
Responsive…


generated by second device
transmitting… to second device
usable…to proceed


Claim 1
Margadoudakis – paragraphs [0279]-[0282]
Claim 9
Claim 2
Margadoudakis – paragraphs [0209] and [0233]
Claim 10
Claim 3
Margadoudakis – paragraphs [0279]-[0282]
Claim 11
Claim 4
Margadoudakis – paragraph [0265]
Claim 12
Claim 1
Claim 15
Claim 13
Claim 6
Margadoudakis – paragraph [0077]



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boivie (U.S. Patent Application Publication 2016/0071089) teaches a wearable device that communicates with a POS using NFC (note paragraphs [0043]-[0044]).

	Zou et al. (U.S. Patent Application Publication 2017/0308884) teaches a POS that communicates with a wearable device through electromagnetic induction (note paragraph [0034]).

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438